DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 04/14/2021 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2021.
Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 recites “ESD structure” (line 1) which should be replaced with “Electrostatic Discharge (ESD) structure”.
Claim 1 recites “a plurality of contact” (line 19) which should be replaced with “a plurality of contacts”.
Claim 6 recites “the number” (lines 1-4) which should be replaced with “a number” to resolve antecedent basis issue.
Claim 9 recites “the stack” (line 1) which should be replaced with “a stack” to resolve antecedent basis issue.
Claim 10 recites “the center” (line 3) which should be replaced with “a center” to resolve antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4, 6, 8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the first poly layer is un-doped” (lines 1-2), and it is unclear which particular “the first poly layer” applicant is referring to because “a first poly layer” recited in claim 1 (lines 6-9) is doped (“a plurality of P-type regions and N-type regions formed inside the first poly layer” (claim 1, lines 7-8). The original specification does not resolve ambiguity of the claim and that renders the claim indefinite.
Claim 6 recites the phrase “can be” (line 4) that renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 8 recites “the second poly layer is un-doped” (lines 1-2), and it is unclear which particular “the second poly layer” applicant is referring to because “a second poly layer” recited in claim 1 (lines 12-15) is doped (“a plurality of P-type regions and N-type regions formed inside the second poly layer” (claim 1, lines 14-15). The original specification does not resolve ambiguity of the claim and that renders the claim indefinite.
Claim 12 recites “the source contact of the first poly layer and the second poly layer” (lines 2-3), and it is unclear which particular “the source contact” applicant is referring to because “a source contact” has not been defined by the claims 1 and 12. The original specification does not resolve ambiguity of the claim and that renders the claim indefinite.
Claim 12 recites the phrase “can be” (line 3) that renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
The term "simple" in claim 13 (line 2) is a relative term which renders the claim indefinite.  The term "simple" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 4 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites “the first poly layer is un-doped” (lines 1-2); however, claim 1 (upon which claim 4 depends) recites “a plurality of P-type regions and N-type regions formed inside the first poly layer” (claim 1, lines 7-8). Thus, claim 4 fails to further limit the subject matter of the claim 1 upon which it depends, or fails to include all the limitations of the claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 8 recites “the second poly layer is un-doped” (lines 1-2); however, claim 1 (upon which claim 8 depends) recites “a plurality of P-type regions and N-type regions formed inside the second poly layer” (claim 1, lines 14-15). Thus, claim 8 fails to further limit the subject matter of the claim 1 upon which it depends, or fails to include all the limitations of the claim 1 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over us 2018/0301553 to Weyers et al. (hereinafter Weyers) in view of Robb et al. (US Patent No. 6,515,345, hereinafter Robb) and Hsieh (US Patent No. 8,564,047).
With respect to Claim 1, Weyers discloses a stacked ESD structure (diode structure 310 for electrostatic discharge protection that is stacked on the first polysilicon structure 330) (Weyers, Figs. 2A-2B, 3A-3B, ¶0004-¶0006, ¶0022-¶0030, ¶0033-¶0069, ¶0083-¶0111), comprising:
       a doped substrate (e.g., 120, a drain region of a first conductivity type) (Weyers, Figs. 3A-3B, ¶0058, ¶0087) acting as a drain;
       an epitaxial layer (e.g., a semiconductor body 100 including epitaxial layers of silicon) (Weyers, Figs. 3A-3B, ¶0025, ¶0041, ¶0054) grown on the substrate (120);
       a trench formed (T) (Weyers, Figs. 3A-3B, ¶0041, ¶0084) in the epitaxial layer (100);
      an oxide layer (220) (Weyers, Figs. 3A-3B, ¶0041, ¶0089) formed on an inner sidewall of the trench (T);
       a first poly layer (e.g., 330, polycrystalline silicon material) (Weyers, Figs. 3A-3B, ¶0041, ¶0090) formed in the trench (T);
       a dielectric layer (e.g., 210) (Weyers, Figs. 3A-3B, ¶0041, ¶0090-¶0091) formed in the trench (T), on top of the first poly layer (330);
       a second poly layer (e.g., 310) (Weyers, Figs. 3A-3B, ¶0041-¶0044, ¶0092, ¶0096-¶0098) formed in the trench (T), on top of the dielectric layer (210);
      a plurality of P-type regions (e.g., 318) (Weyers, Figs. 3A-3B, ¶0042-¶0044) and N-type regions (e.g., 316) formed inside the second poly layer (310) to make back to back diodes in the second poly layer (310);
      an insulating layer (e.g., 400) (Weyers, Figs. 3A-3B, ¶0049, ¶0100) formed on top of the second poly layer (310) and the trench (T);
      a plurality of contacts (610/510) (Weyers, Figs. 3A-3B, ¶0052, ¶0053) defined to connect the second poly layer (310), through the insulating layer (400); and
      a metal layer  (600/500) (Weyers, Figs. 3A-3B, ¶0052, ¶0053) formed on top of the insulating layer (400).

Regarding (1), Robb teaches a stacked ESD device (Robb, Figs. 1-3, Col. 1, lines 10-22; Col. 2, lines 56-67; Col. 3, lines 1-59; Col. 4, lines 13-38; Col. 5, lines 53-56) comprising a polycrystalline back-to-back p-n junction diode (e.g., 240/250) to provide higher voltage protection that overlies a clamp Zener diode (220) (Robb, Figs. 1-3, Col. 3, lines 6-14; Col. 5, lines 53-56) and is electrically isolated from the clamp Zener diode (220) by the oxide layer (230) to eliminate cross-talk.
Further, Hsieh teaches forming a trenched clamp Zener diode (e.g., 200/500) (Hsieh, Figs. 2A, 5-6, Col. 1, lines 47-54; Col. 2, lines 10-22; Col. 5, lines 13-31; Col. 6, lines 9-37; Col. 7, lines 18-55) comprising multiple back to back polysilicon diodes with alternating doped regions of a first conductivity type and a second conductivity type, wherein the trenched clamp Zener diode is formed by the first polysilicon layer in the trench as a shielding electrode and is insulated from the semiconductor silicon layer by a diode insulation layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stacked ESD structure of Weyers by forming the stacked diodes including polycrystalline back-to-back p-n junction diodes overlying a clamp Zener diode as taught by Robb, wherein the clamp Zener diode is formed as a trenched clamp Zener diode as taught by Hsieh, such that the trenched clamp Zener diode is formed in the trench of Weyers in the first polysilicon layer and under back-to-back p-n junction diode formed in the second polysilicon layer to have a plurality of P-type regions and N-type regions formed inside the first poly layer to make back to back diodes in the first poly layer in order to provide improved stacked ESD device having higher voltage protection, reduced size of the semiconductor component; and with enhanced ESD capability and improved topology (Robb, Col. 1, lines 10-22; Col. 3, lines 6-14; Col. 5, lines 53-56; Col. 10, lines 41-54; Hsieh, Col. 1, lines 25-31, lines 47-54; Col. 2, lines 10-22; Col. 6, lines 9-37).

Further, Hsieh teaches a trench MOSFET (201) (Hsieh, Figs. 2A, 5-6, Col. 5, lines 13-22) integrated with the trenched clamp diode (200) and comprising a heavily doped substrate (203) acting as a drain; and forming the trenched resistor (e.g., 650) (Hsieh, Figs. 2A, 5-6, Col. 7, lines 37-47) comprising a plurality of P-type regions (e.g., 654) and N-type regions (e.g., 660) formed inside the upper portion of the poly layer to make poly resistors in the trench; and a plurality of contacts (e.g., 652-1 and 652-2) defined to connect the trenched clamp diode (600) and the poly resistor (650) through the gate metal layer (e.g., 553 as in Fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stacked ESD structure of Weyers by forming the stacked diodes including polycrystalline back-to-back p-n junction diodes and polycrystalline resistors overlying a clamp Zener diode, and a plurality of contacts connected to the upper polycrystalline diodes and the underlying clamp Zener diode as taught by Robb, wherein the clamp Zener diode is formed as a trenched clamp Zener diode integrated with vertical MOSFET as taught by Hsieh, such that the trenched clamp Zener diode is formed in the trench of Weyers in the first polysilicon layer and polycrystalline resistors are formed in the second polysilicon layer to have a heavily doped substrate acting as a drain; a plurality of P-type regions and N-type regions formed inside the second poly layer to make poly resistors in the second poly layer; a plurality of contacts defined to connect the first poly layer, the poly resistor in order to provide improved stacked ESD device having higher voltage protection, reduced size of the semiconductor component; and with enhanced ESD capability and improved topology (Robb, Col. 1, lines 10-22; Col. 3, lines 6-14; Col. 5, 
Regarding Claim 2, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers does not specifically disclose that a thickness of the epitaxial layer is about 2~50 m. However, Weyers teaches a semiconductor body (100) (Weyers, Figs. 3A-3B, ¶0025, ¶0041) comprising epitaxial layer and having a distance between the first and second surfaces (101 and 102) of about 2 m or at least 50 m to achieve a specified  voltage blocking capability.
The claimed range overlaps the range of Weyers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stacked ESD structure of Weyers/Robb/Hsieh by forming the semiconductor body including an epitaxial layer having a specific thickness as taught by Weyers to have a thickness of the epitaxial layer that is about 2~50 m in order to achieve a specified voltage blocking capability, and to provide a semiconductor device with enhanced ESD protection and improved surface topology (Weyers, ¶0004, ¶0025, ¶0034, ¶0041).
Regarding Claim 3, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers discloses that the oxide layer (220) (Weyers, Figs. 3A-3B, ¶0041, ¶0089) covers a bottom and sidewalls of the trench (T).
Regarding Claim 4, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers discloses that the first poly layer (330) (Weyers, Figs. 3A-3B, ¶0041, ¶0090) is inside the trench (T), but does not specifically disclose that the first poly layer is un-doped. However, Weyers teaches forming undoped polycrystalline silicon layer (Weyers, Figs. 3A-3B, ¶0098) to fill the trench (T).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stacked ESD structure of Weyers/Robb/Hsieh by forming undoped polycrystalline silicon layer filling the trench as taught by Weyers to have the first poly layer that is un-doped in order to achieve a specified voltage blocking capability, and to provide a semiconductor device 
Regarding Claim 5, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers discloses forming the back to back diodes in the second poly layer (310) (Weyers, Figs. 3A-3B, ¶0042-¶0044), but does not specifically disclose forming the back to back diodes in the first poly layer. However, Robb teaches a stacked ESD device (Robb, Figs. 1-3, Col. 1, lines 10-22; Col. 2, lines 56-67; Col. 3, lines 1-59; Col. 4, lines 13-38; Col. 5, lines 53-56) that comprises a polycrystalline back-to-back p-n junction diode (e.g., 240/250) overlying a clamp Zener diode (220) (Robb, Figs. 1-3, Col. 3, lines 6-14; Col. 5, lines 53-56) and electrically isolated from the clamp Zener diode (220) by the oxide layer (230) to eliminate cross-talk.
Further, Hsieh teaches forming a trenched clamp Zener diode (e.g., 200/500) (Hsieh, Figs. 2A, 5-6, Col. 1, lines 47-54; Col. 2, lines 10-22; Col. 5, lines 13-31; Col. 6, lines 9-37; Col. 7, lines 18-55) comprising multiple back to back polysilicon diodes with alternating doped regions of a first conductivity type and a second conductivity type, wherein the trenched clamp Zener diode is formed by the first polysilicon layer in the trench as a shielding electrode and is insulated from the semiconductor silicon layer by a diode insulation layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stacked ESD structure of Weyers/Robb/Hsieh by forming the stacked diodes including polycrystalline back-to-back p-n junction diodes overlying a clamp Zener diode as taught by Robb, wherein the clamp Zener diode is formed as a trenched clamp Zener diode as taught by Hsieh, such that the trenched clamp Zener diode is formed in the trench of Weyers in the first polysilicon layer and under back-to-back p-n junction diode formed in the second polysilicon layer to have the back to back diodes in the first poly layer in order to provide improved stacked ESD device having higher voltage protection, reduced size of the semiconductor component; and with enhanced ESD capability and improved topology (Robb, Col. 1, lines 10-22; Col. 3, lines 6-14; Col. 5, lines 53-56; Col. 10, lines 41-54; Hsieh, Col. 1, lines 25-31, lines 47-54; Col. 2, lines 10-22; Col. 6, lines 9-37).
Regarding limitation “wherein blanket ESD implant and masked N+ implant are used to form the back to back diodes”, it is noted that the above language is directed towards the process of making “the product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “wherein blanket ESD implant and masked N+ implant are used to form the back to back diodes” only requires a structure, “the back to back diodes”, that does not distinguish the invention from the combination Weyers/Robb/Hsieh that teaches the structure as claimed.
Regarding Claim 6, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers discloses that the number pair of ESD back to back diodes in series is more than one (e.g., in the second poly layer 310) (Weyers, Figs. 3A-3B, ¶0044), but does not specifically disclose that the number of pair of ESD back to back diodes can be the same or different in the first and second poly layers. However, Robb teaches a stacked ESD device (Robb, Figs. 1-3, Col. 1, lines 10-22; Col. 2, lines 56-67; Col. 3, lines 1-59; Col. 4, lines 13-38; Col. 5, lines 53-56) that comprises a polycrystalline back-to-back p-n junction diode (e.g., 240/250) including at least one pn-junction and overlying a clamp Zener diode (220) (Robb, Figs. 1-3, Col. 3, lines 6-14; Col. 5, lines 53-56) including one pn-junction and electrically isolated from the clamp Zener diode (220) by the oxide layer (230) to eliminate cross-talk; forming back-to-back p-n junction diode having a plurality of pn-junctions would provide higher voltage protection. Further, Hsieh teaches forming a trenched clamp Zener diode (e.g., 200/500) (Hsieh, Figs. 2A, 5-6, Col. 1, lines 47-54; Col. 2, lines 10-22; Col. 5, lines 13-31; Col. 6, lines 9-37; Col. 7, lines 18-55) comprising multiple back to back polysilicon diodes with alternating doped regions of a first conductivity type and a second conductivity type, wherein the trenched clamp Zener diode is formed by 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stacked ESD structure of Weyers/Robb/Hsieh by forming the stacked diodes including polycrystalline back-to-back p-n junction diodes overlying a clamp Zener diode as taught by Robb, wherein the clamp Zener diode is formed as a trenched clamp Zener diode as taught by Hsieh, such that the trenched clamp Zener diode is formed in the trench of Weyers in the first polysilicon layer and under back-to-back p-n junction diode formed in the second polysilicon layer, and optimizing the number of pn-junctions in each  back-to-back p-n junction diode to have the number of pair of ESD back to back diodes that can be the same or different in the first and second poly layers in order to provide improved stacked ESD device having higher voltage protection, reduced size of the semiconductor component; and with enhanced ESD capability and improved topology (Robb, Col. 1, lines 10-22; Col. 3, lines 6-14; Col. 5, lines 53-56; Col. 10, lines 41-54; Hsieh, Col. 1, lines 25-31, lines 47-54; Col. 2, lines 10-22; Col. 6, lines 9-37).
Regarding Claim 7, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers discloses that the dielectric layer (e.g., 210) (Weyers, Figs. 3A-3B, ¶0041, ¶0045-¶0048, ¶0090-¶0091) is oxide, but does not specifically disclose that a thickness of the dielectric layer is about 0.2~1m. However, Weyers teaches that a thickness of the dielectric layer (e.g., 210) (Weyers, Figs. 3A-3B, ¶0048) is about 50 nm to 1000 nm (0.05~1m). Further, Robb teaches a stacked ESD device (Robb, Figs. 1-3, Col. 1, lines 10-22; Col. 2, lines 56-67; Col. 3, lines 1-59; Col. 4, lines 13-38; Col. 5, lines 53-56) that comprises a polycrystalline back-to-back p-n junction diode (e.g., 240/250) overlying a clamp Zener diode (220) (Robb, Figs. 1-3, Col. 3, lines 6-14; Col. 5, lines 53-56) and electrically isolated from the clamp Zener diode (220) by the oxide layer (230) to eliminate cross-talk.
The claimed range overlaps the range of Weyers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stacked ESD structure of Weyers/Robb/Hsieh by optimizing thickness m in order to provide improved stacked ESD device having higher voltage protection, to eliminate cross-talk and reduce size of the semiconductor component; and to provide a semiconductor device with enhanced ESD protection and improved surface topology (Weyers, ¶0004, ¶0025, ¶0034, ¶0041, ¶0045-¶0048; Robb, Col. 1, lines 10-22; Col. 3, lines 6-14; Col. 5, lines 53-56; Col. 10, lines 41-54).
Regarding Claim 8, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers discloses that the second poly layer (310) (Weyers, Figs. 3A-3B, ¶0041, ¶0085) is inside the trench (T), but does not specifically disclose that the second poly layer is un-doped. However, Weyers teaches forming undoped polycrystalline silicon layer (Weyers, Figs. 3A-3B, ¶0098) to fill the trench (T).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stacked ESD structure of Weyers/Robb/Hsieh by forming undoped polycrystalline silicon layer filling the trench as taught by Weyers to have the second poly layer that is un-doped in order to achieve a specified voltage blocking capability, and to provide a semiconductor device with enhanced ESD protection and improved surface topology (Weyers, ¶0004, ¶0025, ¶0034, ¶0041, ¶0098).
Regarding Claim 9, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers discloses that the stack of first poly layer (330) (Weyers, Figs. 3A-3B, ¶0041, ¶0090, ¶0092) and second poly layers (310) are inside the trench (T).
Regarding Claim 11, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers discloses that the insulating layer (e.g., 400) (Weyers, Figs. 3A-3B, ¶0049, ¶0100) is a layer of borophosphosilicate glass (BPSG).
Regarding Claim 12, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers discloses that the source contact (e.g., 510) (Weyers, Figs. 3A-3B, ¶0052, ¶0053) of the second poly layer (310) can be defined at one side, but does not specifically disclose that the source contact of the first poly layer can be defined at one side or more than one side.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stacked ESD structure of Weyers/Robb/Hsieh by forming the stacked diodes including polycrystalline back-to-back p-n junction diodes overlying a clamp Zener diode, and a plurality of contacts connected to the upper polycrystalline diodes and the underlying clamp Zener diode as taught by Robb, wherein the clamp Zener diode is formed as a trenched clamp Zener diode integrated with vertical MOSFET as taught by Hsieh, such that the trenched clamp Zener diode is formed in the trench of Weyers in the first polysilicon layer to have the source contact of the first poly layer that can be defined at one side in order to provide improved stacked ESD device having higher voltage protection, reduced size of the semiconductor component; and with enhanced ESD capability and improved topology (Robb, Col. 1, lines 10-22; Col. 3, lines 6-14; Col. 5, lines 53-56; Col. 10, lines 41-54; Hsieh, Col. 1, lines 25-31, lines 47-54; Col. 2, lines 10-22; Col. 6, lines 9-37).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over us 2018/0301553 to Weyers in view of Robb (US Patent No. 6,515,345) and Hsieh (US Patent No. 8,564,047) as applied to claim 1, and further in view of Tsai et al. (US Patent No. 10,438, hereinafter Su).
Regarding Claim 10, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers does not specifically disclose that the poly resistor is in stripe form with one or two sides connected to the second poly layer and is defined in the center of the second poly layer. However, Tsai teaches an ESD protection device (Tsai, Figs. 1-4, Col. 1, lines 40-56; Col 3, lines 62-67; Col. 4, lines 1-67; Col. 5, lines 1-67; Col. 6, lines 1-28) with high current tolerance and small layout area, wherein the ESD protection device includes a resistor device (120) and a back to back Zener diode (110) (Tsai, Figs. 1-4, Col. 4, lines 10-64) coupled to a resistor device (120), the resistor device (120) having a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stacked ESD structure of Weyers/Robb/Hsieh by forming the ESD device including polysilicon resistor between two portion of the ESD devices inlcuidng back to back Zener diodes as taught by Tsai to have the poly resistor that is in stripe form with one or two sides connected to the second poly layer and is defined in the center of the second poly layer in order to provide improved stacked ESD device with high current tolerance and small layout area (Tsai, Col. 1, lines 40-56; Col 3, lines 62-67; Col. 5, lines 19-32).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over us 2018/0301553 to Weyers in view of Robb (US Patent No. 6,515,345) and Hsieh (US Patent No. 8,564,047) as applied to claim 1, and further in view of Su et al. (US Patent No. 8,053,808, hereinafter Su).
Regarding Claim 13, Weyers in view of Robb and Hsieh discloses the stacked ESD structure of claim 1. Further, Weyers does not specifically disclose that simple metal routing is provided to connect two stages of ESD back to back diodes with resistors. However, Su teaches improved ESD protection circuit (Su, Figs. 3A-3C, Col. 1, lines 9-15; Col. 2, lines 32-46; Col. 5, lines 6-67; Col. 6, lines 1-48) with different number of stages and including resistors to achieve lower leakage current and better protection performance; specifically, two stages of ESD diodes (e.g., ESDP_1 230-1 and ESDP_2 230-2) including Zener diode pairs (e.g., P-doped region 235-P and N-doped regions 235-N) with gate metal contacts (240-G) and source metal contacts (240-S) and resistors  (e.g., 230-R-1 and 230-R-2) that are connected to the gate metal line (210’).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the stacked ESD structure of Weyers/Robb/Hsieh by forming ESD protection circuit with different number of stages and including resistors connected to the gate metal line 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891